Citation Nr: 1106583	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.   

2.  Entitlement to service connection for testalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the RO 
that in pertinent part, denied entitlement to service connection 
for a bilateral hand disorder and for testalgia.   The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) in a 
hearing at the RO in August 2010.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for testalgia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran 
notified the Board of his intent to withdraw his appeal regarding 
the issue of entitlement to service connection for a bilateral 
hand disorder from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, regarding the issue of 
entitlement to service connection for a bilateral hand disorder, 
by the appellant (or his or her authorized representative) have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In an August 
2010 statement, reiterated during the August 2010 hearing, before 
a final decision was promulgated by the Board, the Veteran 
notified the Board that he wished to withdraw his appeal 
regarding the issue of entitlement to service connection for a 
bilateral hand disorder.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration in this regard.  
Accordingly, the Board does not have jurisdiction to review this 
issue on appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a bilateral 
hand disorder is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

During service, in April 2001, the Veteran was seen for 
complaints of intermittent (right) testicular pain.  A testicular 
US (ultrasound) was ordered.  The diagnosis was testalgia.  A May 
2001 consultation with an urologist confirmed the diagnosis, and 
the Veteran was offered a cord (nerve) block, which he declined.  
An August 2001 service treatment record indicated the testalgia 
was well controlled on conservative treatment.

Subsequent to service, the Veteran maintains that his testalgia 
onset in April 2001 and has been chronic since that time.  In the 
April 2007 VA examination, the Veteran complained of testicular 
discomfort ongoing since his period of service.  He experienced 
the testicular discomfort once or twice per week, lasting 
approximately 2-20 minutes at a time.  The discomfort resolved 
uneventfully.  The examiner indicated that review of the service 
treatment records showed evidence of minor bilateral hydroceles.  
Objective examination showed small hydroceles in the testes 
bilaterally.  Relevant diagnosis was bilateral testicular 
discomfort of unclear etiology, possibly secondary to hydroceles.

Subsequent VA treatment records (January 2008, September 2008 and 
October 2008) document the treatment the Veteran received for his 
various disorders, including treatment for his testicular pain.  
A September 2009 VA spine examination documented an abnormal 
genital examination with findings showing tenderness in the 
bilateral testicles, right testicle larger than left, with no 
nodules.

In light of the Veteran's in-service treatment for testalgia and 
his continued complaints of a chronic disorder related thereto, 
the Board finds that a VA examination is necessary to clarify 
etiology of the claimed genitourinary disorder manifested by 
testalgia and hydroceles.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  To that end, the Board notes that "pain, alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated him for his genitourinary disorder 
manifested by testalgia.  After he has 
signed the appropriate releases, any 
previously unidentified records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran should be 
afforded a VA genitourinary disorder 
examination to determine the nature, extent 
and likely etiology of the genitourinary 
disorder manifested by testalgia and 
hydroceles.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
should specifically identify/diagnosis the 
Veteran's current genitourinary disorder, 
if found, and opine as to whether any such 
current genitourinary disorder at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had its onset in 
service or is otherwise etiologically 
related to his period of service.    

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


